EVERETT, Chief Judge
(concurring in the result):
“Members of a regular component of the armed forces, including those awaiting discharge after expiration of their terms of enlistment,” are subject to the Uniform Code of Military Justice. Article 2(a)(1), 10 U.S.C. § 802(a)(1) (emphasis supplied). The plain meaning of this language — which was not contained in the Articles of War — is that military jurisdiction over the person continues as long as military status exists. Cf. In re Grimley, 137 U.S. 147, 11 S.Ct. 54, 34 L.Ed. 636 (1890).
In United States v. Noyd, 18 U.S.C.M.A. 483, 491, 40 C.M.R. 195, 203 (1969), this Court remarked:
The obligation to obey a lawful order cannot be, and is not, as a matter of law, *480terminated on the mere occurrence of a condition or circumstance that might justify separation from the service. On the contrary, the obligation to obey continues until the individual is actually discharged in accordance with the provisions of law.
In this instance — and consistent with Article 2(a)(1) — the Court was recognizing that, even if a servicemember is entitled to be discharged, he retains his military status, is subject to military obligations, and retains his military benefits until he is in fact discharged.1
The Manual for Courts-Martial, United States, 1969 (Revised edition), recognized the general rule that court-martial jurisdiction ceases on discharge from the service or other termination of military status. See also para. 10, Manual for Courts-Martial, U.S. Army, 1949. As to termination of a term of service, the present Manual provides in paragraph lid:

Effect of termination of term of service.

Jurisdiction having attached by commencement of action with a view to trial — as by apprehension, arrest, confinement, or filing of charges — continues for all purposes of trial, sentence, and punishment. If action is initiated with a view to trial because of an offense committed by an individual before his official discharge — even though the term of enlistment may have expired — he may be retained in the service for trial to be held after his period of service would otherwise have expired. Similarly, if jurisdiction has attached by the commencement of action before the effective terminal date of self-executing orders, a person may be held for trial by court-martial beyond that terminal date. See also Article 2(1).
The first sentence of this paragraph affirms the principle that if there is affirmative action with a view toward trial by court-martial, jurisdiction to conduct such a trial will continue despite a change in military status. This principle apparently has been recognized in our opinions.2 See United States v. Smith, 4 M.J. 265, 267 (C.M.A.1978); United States v. Rubenstein, 7 U.S.C.M.A. 523, 22 C.M.R. 313 (1957). The second sentence of paragraph lid is unclear. In authorizing retention in the service for trial if action is initiated with a view to trial, this Manual language might be read to imply that court-martial jurisdiction terminates if a servicemember is retained — whatever the reason for retention — beyond his term of enlistment where there has been no affirmative action with a view to trial before the end of the enlistment. However, if this negative implication is accepted, this Manual language would dictate that court-martial jurisdiction terminates with the end of an enlistment when a servicemember is retained on active duty thereafter with his express consent, or for medical reasons, or to make good lost time, or for other like reasons. In light of the “general rule” stated in paragraph 11a of the Manual — and, even more importantly, prescribed by Article 2(a)(1) of the Code — I conclude instead that the second and third sentences of paragraph lid are only intended to furnish specific authority to retain a servicemember on duty, rather than to amend the usual rule that military status confers court-martial jurisdiction even when the servicemember would be entitled to a discharge.
Admittedly, some of this Court’s opinions indicate that, if a servicemember is not separated promptly after his enlistment has expired and he has requested a discharge, military jurisdiction is lost. Cf. United States v. Hutchins, 4 M.J. 190 (C.M.A.1978). Such a view judicially creates an exception to the plain language of Article 2(a)(1). Significantly, Congress recently disap*481proved a similar exception by amending Article 2 of the Uniform Code to eliminate the doctrine of recruiter misconduct, under which military jurisdiction was disallowed because of the fault of government representatives in procuring an accused’s enlistment.3 93 Stat. 810. To rule now that court-martial jurisdiction is lost if the Government is at fault in failing to discharge a servicemember who is entitled to be separated will take the Court down the same dismal path from which Congress has just attempted to lead us.
Of course, a servicemember retained on duty beyond the end of his enlistment has several remedies available. He may submit a complaint under Article 138, UCMJ, 10 U.S.C. § 938. He may apply to the Board for the Correction of Military Records, see 10 U.S.C. § 1552. He may also seek extraordinary relief from the Court of Military Review or our Court. See Robison v. Abbott, 23 U.S.C.M.A. 219, 49 C.M.R. 8 (1974). Moreover, “the writ of habeas corpus has long been recognized as the appropriate remedy for servicemen who claim to be unlawfully retained in the armed forces.” Parisi v. Davidson, 405 U.S. 34, 39, 92 S.Ct. 815, 818, 31 L.Ed.2d 17 (1972).4 Furthermore, a servicemember’s unreasonable retention in the Armed Forces after his enlistment has expired is a circumstance to be considered in determining whether he has been prejudiced by pretrial delays. Cf. Barker v. Wingo, 407 U.S. 514, 92 S.Ct. 2182, 33 L.Ed.2d 101 (1972).5
I do not condone failure of the Armed Services to discharge servicemembers promptly at the end of an enlistment — even without any specific demand for such a discharge. However, neither the Constitution nor the Congress has prescribed that military jurisdiction is lost under such circumstances. Indeed, in cases arising overseas such a rule might preclude trial of some heinous crimes by the only American forum possessing subject-matter jurisdiction.
Since I conclude that — whether or not the Air Force was dilatory in dealing with appellant’s demands to be discharged — his acts were punishable under the Uniform Code until a change actually occurred in his military status, I join in affirming the decision of the Court below.

. Where self-executing orders for separation are involved, the situation would be different.


. Moreover, United States ex rel. Toth v. Quarles, 350 U.S. 11, 76 S.Ct. 1, 100 L.Ed. 8 (1955), is inapplicable since there the efforts to *481prosecute only commenced long after the accused had returned to the civilian community.


. This doctrine, now repudiated by Congress, is often identified by reference to two leading cases — United States v. Catlow, 23 U.S.C.M.A. 142, 48 C.M.R. 758 (1974), and United States v. Russo, 1 M.J. 134 (C.M.A.1975).


. Perhaps an action for damages can be maintained for the wrongful retention in the service. But see 28 U.S.C. § 2680.


. The argument for prejudice is especially strong if the servicemember is not in a pay status after his enlistment has expired. See United States v. Davenport, Dkt. No. 40,318, (C.M.A.1982), where after oral argument the Court remanded for a determination whether during the extension of his enlistment appellant had been in a pay status. There the Navy Court of Military Review had noted in its unpublished opinion that Davenport was not in a pay status after his term of service ended, citing DODPAYMAN § 10316b. Of course, the legality of retaining a service-member involuntarily in a non-pay status would seem to be subject to question on statutory (see Art. 57(a), Uniform Code of Military Justice, 10 U.S.C. § 857(a)) and constitutional grounds. See U.S.Const. amends. V and XIII. In that event, the Armed Services may be compelled to elect between release from duty or retaining an accused in a pay status. See Rhoades v. United States, 668 F.2d 1213 (Ct.Cl., 1982).